Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Dec. 7, 2020 has been entered. Claims 1-3 and 6-12 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (JP2013220719, English translation provided), hereafter Hasegawa’719, further in view of Iwasaki (US 20140238567).
Regarding claim 1, Hasegawa’719 discloses that, as illustrated in Figs. 4-5, a heavy load tire includes a tread portion (i.e. The present invention relates to a pneumatic tire, … for construction vehicles. Generally, a pneumatic tire has a curvature in the crown portion (i.e. the tread portion) (pg 1, lines 10-12)).
 	Hasegawa’719 discloses that, as illustrated in Figs. 4-5, in the tire the tread portion is partitioned into a plurality of portions (the block 10 (pg 5, line 175)) by a widthwise groove (e.g. the lateral groove 6 (pg 5, line 173)) extending in a tire widthwise direction, and at least one of 
As illustrated in Fig. 5, Hasegawa’719 discloses that, the first inner widthwise groove includes: an inner widthwise linear groove extending linearly along a tire widthwise direction from the circumferential groove toward an inner side in the tire widthwise direction; and a curved groove, which is continuous with an inner end in the tire widthwise direction of the inner widthwise linear groove, extends inward in the tire widthwise direction and in a tire normal rotation direction, and reaches the tire equator line, and an angle formed by the curved groove and the tire widthwise direction becomes smaller toward the tire equator line. 
Hasegawa’719 does not explicitly disclose the angle of the curved groove becomes smaller toward the tire equator line.  However, for one of ordinary skilled in the art, due to the direction of the curvature of the curved groove of the sub-groove 8a (i.e. the first inner widthwise groove) formed in the tread portion, it is obvious that the angle formed by the curved groove and the tire widthwise direction becomes smaller toward the tire equator line (as shown in Fig. 5 in the teachings of Hasegawa’719). 

Hasegawa’719 discloses that, as illustrated in Fig. 5, in the heavy duty tire a first outer widthwise groove (e.g. the lateral groove 6 (pg 5, line 173)), which is included in the widthwise groove, is wider than the first inner widthwise groove (i.e. the sub-groove 8a (pg 5, line 173)), opens to the circumferential groove (i.e. groove 9 in the circumferential grooves 7 and 9 (pg 5, line 174)) at a position opposed to the first inner widthwise groove, and extend outward in the tire widthwise direction, is arrayed in the tire circumferential direction (as shown in Fig. 5 in the teachings of Hasegawa’719).
However, Hasegawa’719 does not disclose the second outer widthwise groove in the shoulder region of the tire. 
In the same field of endeavor, pneumatic tire, Iwasaki discloses that, as illustrated in Figs. 1 and 4, in tire a second outer widthwise groove (i.e. the slanted sipes 18 further include a bended sipe 18c having an axially inner slanted portion 19 and an axially outer slanted portion 20 ([0056])), which is narrower than the first outer widthwise groove (i.e. the shoulder lateral groove 14 extends in a zigzag manner. In this embodiment, the respective first, second and third portions 14a, 14c and 14b are inclined at the same direction such that mud therethrough is smoothly released ([0047], lines 1-4 from bottom)), open to the circumferential groove (Fig. 1, item 3), and extends outward in the tire widthwise direction, is arranged between the first outer widthwise grooves adjacent to each other in the tire circumferential direction. As illustrated in Fig. 1, the sipe 18 terminates in the should land portion (Fig. 1, item 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the 
Regarding claim 2, Hasegawa’719 discloses that, as illustrated in Fig. 5, in the heavy duty tire a connection portion of the inner widthwise linear groove and the curved groove is arranged within a predetermined area in the tire widthwise direction (e.g. as shown in Fig. 5, the predetermined area is located at the edge of the tread central portion C (pg 5, line 178-179)). 
	Regarding claim 3, Hasegawa’719 discloses that, as illustrated in Fig. 4, in the heavy duty tire a high angle belt (e.g. the belts 3a, 3b and 3c in a plurality of belt layers 3a to 3f on the tire radial direction outside of a carcass 2 (pg 3, lines 113-114)) is arranged in a belt layer arranged on an inner side in the tire radial direction than the tread portion, and the connection portion is arranged in a tire widthwise area within 1/8 of a tread width from a high angle belt end as a widthwise center in tread surface view. 
 Hasegawa’719 as applied to claims 2- 3 above teaches the connection portion is near the edge of the central tread portion C (as shown in Fig. 5) but does not specifically teach how much the connection portion arranged in a tire widthwise area within a tread width from a high angle belt end as a widthwise center in tread surface view will be. Hasegawa’719 discloses that both ends in the tire width direction of the first and second belt layers 3a (here, belt 3a is a high angle belt) and 3b from the tire radial direction are regions of 20% or more and 40% or less of the tread width TW with the tire equatorial plane as the center. Majorly based on how big the central tread portion especially with the features of the land portion 10a (pg 5, lines 180-182) 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the connection portion is arranged in a tire widthwise area within 1/8 of a tread width from a high angel belt end as a widthwise center in tread surface view) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa’719 and Iwasaki as applied to claim 1 above, further in view of Numata (US Patent No. 10,252,579).
Regarding claim 6, the combination discloses the pneumatic tire having the first lateral groove and the second lateral groove in the shoulder land portion of the tire. However, the combination does not explicitly disclose the second inner lateral groove. In the same field of endeavor, tire, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire a second inner widthwise groove (i.e. a plurality of middle inclined grooves 31 (col. 7, lines 58-59) and (half) a plurality of first center inclined sipes 21 (col. 6, line 27)), opens to the circumferential groove (e.g. a pair of shoulder main grooves 12 (col. 4, line 36)), and reaches the tire equator line, is arranged between first inner widthwise grooves (i.e. a plurality of middle inclined sipes 32 (col. 7, lines 59-60)) adjacent to each other in the tire circumferential direction, and an opening position of the second outer widthwise groove (i.e. the sipe 42) to the circumferential 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Numata to provide the second inner widthwise groove in the shoulder region of the tire.  Doing so would be possible to improve the drainage from the middle land portion to the tread grounding end, as recognized by Numata (col. 3, lines 1-8).
Regarding claim 7, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire, each angle β of the middle inclined groove 31 and the middle inclined sipe 32 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably from 5 to 20 degrees, for example (col. 9, lines 44-46). Further, Numata discloses that, as shown in Fig. 2, each angle α of the first center inclined sipe 21 and the second center inclined sipe 22 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably larger than each angle ϒ of the shoulder inclined groove 41 and the shoulder inclined sipe 42 (i.e. one of the widthwise groove) with respect to the tire axial direction (col. 11, lines 24-29). Numata discloses that, as shown in Fig. 2, in addition, the angle ϒ is preferably larger than the angle β (5 to 20 degrees) of each of the middle inclined groove 31 and the middle inclined sipe 32 with respect to the tire axial direction (col. 11, lines 33-36). In summary, Numata discloses that, as illustrated in Fig. 2, a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (JP2013220719, English translation provided), hereafter Hasegawa’719, in view of Koshio (US Patent No. 9,469,160).
Regarding claims 8-9, Hasegawa’719 discloses that, as illustrated in Figs. 4-5, a heavy load tire includes a tread portion (i.e. The present invention relates to a pneumatic tire, … for construction vehicles. Generally, a pneumatic tire has a curvature in the crown portion (i.e. the tread portion) (pg 1, lines 10-12)).
Hasegawa’719 discloses that, as illustrated in Figs. 4-5, in the tire the tread portion is partitioned into a plurality of portions (the block 10 (pg 5, line 175)) by a widthwise groove (e.g. the lateral groove 6 (pg 5, line 173)) extending in a tire widthwise direction, and at least one of a circumferential groove (i.e. the circumferential grooves 7 and 9 (pg 5, line 174)) extending in a tire circumferential direction and a tread end that is an end portion of the tread portion, the circumferential groove and a first inner widthwise groove (i.e. the sub-groove 8a (pg 5, line 173)), which is arrayed in a tire circumferential direction and included in the widthwise groove, are formed on at least one side of a tire equator line, the first inner widthwise groove opens to the circumferential groove, extends inward in the tire widthwise direction, and reaches the tire 
Hasegawa’719 disclose an inflection point where a direction of a concave or horizontal straight with respect to the tire circumferential direction changes on at least one side of the tire equator line. 
  As illustrated in Fig. 5, Hasegawa’719 discloses that, the first inner widthwise groove includes: an inner widthwise linear groove extending linearly along a tire widthwise direction from the circumferential groove toward an inner side in the tire widthwise direction; and a curved groove, which is continuous with an inner end in the tire widthwise direction of the inner widthwise linear groove, extends inward in the tire widthwise direction and in a tire normal rotation direction, and reaches the tire equator line, and an angle formed by the curved groove and the tire widthwise direction becomes smaller toward the tire equator line. For one of ordinary skilled in the art, due to the curvature of the curved groove of the sub-groove 8a (i.e. the first inner widthwise groove) formed in the tread portion, it is obvious that the angle formed by the curved groove and the tire widthwise direction becomes smaller toward the tire equator line (as shown in Fig. 5 in the teachings of Hasegawa’719). It is also understandable that the angle changed along the curved groove and the tire widthwise direction is on an inner side in the tire widthwise direction than the inflection point.
Further, Hasegawa’719 discloses that, as illustrated in Fig. 5, the widthwise groove (e.g. the lateral groove 6 (pg 5, line 173)) extends toward a side opposite to a tire normal rotation direction and outward in the tire widthwise direction and further extends in the tire normal 
However, Hasegawa’719 does not disclose that, the widthwise groove has an inflection point where a direction of a concave or a convex with respect to the tire circumferential direction changes on at least one side of a tire equator line. 
In the same field of endeavor, tire, Koshio discloses that, as illustrate din Fig. 2, the widthwise groove (i.e. fine grooves (water grooves) 46 are also formed in the second block rows 40L, 40R, each in the shape of a crank and connecting the main grooves 20L, 22L (col. 6, lines 56-58)) has an inflection point (see label of inflection point in attached annotated Figure I) where a direction of a concave or a convex with respect to the tire circumferential direction changes on at least one side of a tire equator line. It is understandable that the inflection point is arranged within a predetermined area (i.e. the second block rows 40L, 40R) in the tire widthwise direction (related to claim 9). As illustrated in Fig. 2, Koshio discloses that, the widthwise groove 46 traverses a shoulder land portion (Fig. 2, item 50L or 50R) through the lateral groove 52 L (or 52R) including double-bending features either toward a side in the tire normal rotation direction or a side opposite to the tire normal rotation direction. Thus, Koshio discloses that, at an outer-side in the tire widthwise direction with respect to the inflection point, the widthwise groove (Fig. 2, items 46 and 52L (or 52R)) extends from the inflection point toward a side opposite to a tire normal rotation direction and outward in the tire widthwise direction and further extends toward a side in the tire normal rotation direction and outward in the tire widthwise direction and traverse a a shoulder portion, configured so as the widthwise 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Koshio to provide that the widthwise groove has an inflection point where a direction of a concave or a convex with respect to the tire circumferential direction changes on at least one side of a tire equator line.  Doing so would be possible to improve the wet performance, as recognized by Koshio (col. 2, lines 14-30).

    PNG
    media_image1.png
    777
    615
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Koshio)
Regarding claim 10, Hasegawa’719 discloses that, as illustrated in Fig. 4, in the heavy duty tire a high angle belt (e.g. the belts 3a, 3b and 3c in a plurality of belt layers 3a to 3f on the 
 Hasegawa’719 teaches the inflection point is near the edge of the central tread portion C (as shown in Fig. 5) but does not specifically teach how much the inflection point arranged in a tire widthwise area within a tread width from a high angle belt end as a widthwise center in tread surface view will be. Hasegawa’719 discloses that both ends in the tire width direction of the first and second belt layers 3a (here, belt 3a is a high angle belt) and 3b from the tire radial direction are regions of 20% or more and 40% or less of the tread width TW with the tire equatorial plane as the center. Majorly based on how big the central tread portion especially with the features of the land portion 10a (pg 5, lines 180-182) for suppressing uneven wear, it is reasonable to say that the inflection point is arranged in a tire widthwise area within 1/8 of a tread width from a high angle belt end as a widthwise center in tread surface view
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the inflection point is arranged in a tire widthwise area within 1/8 of a tread width from a high angel belt end as a widthwise center in tread surface view) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire.
11, Hasegawa’719 discloses that, as illustrated in Fig. 5, in the heavy duty tire an angle formed by the widthwise groove (e.g. the sub-groove 8a) and a tire widthwise direction is within a range of 0 to 20 degrees at an intersection position of the tire equator line and the widthwise groove.
Hasegawa’719 teaches an angle formed by the widthwise groove (e.g. the sub-groove 8a) and a tire widthwise direction (as shown in Fig. 5) but does not specifically teach how much the angle will be. Hasegawa’719 discloses that, the sub-groove 8a communicates with the lateral groove 6 and divides the block 10 by the two sub-grooves 8a and the circumferential grooves 7 and 9. Further, in this tire, a land portion 10a is formed in the block 10 by further dividing the block 10 in the tread circumferential direction by the auxiliary groove 8b (pg 5, lines 173-176). Majorly based on how well the land portion 10a performs to suppress uneven wear of the tire, it is reasonable to say that the angle formed by the widthwise groove (e.g. the sub-groove 8a) and a tire widthwise direction is within a range of 0 to 20 degrees at an intersection position of the tire equator line and the widthwise groove. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the angle formed by the widthwise groove and a tire widthwise direction is within a range of 0 to 20 degrees at an intersection position of the tire equator line and the widthwise groove) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa, hereafter Hasegawa’719 and Koshio as applied to claim 8 above, further in view of Numata (US Patent 10,252,579).
Regarding claim 12, the combination of Hasegawa, hereafter Hasegawa’719 and Koshio discloses the heavy load tire. However, the combination does not explicitly disclose a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire, each angle β of the middle inclined groove 31 and the middle inclined sipe 32 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably from 5 to 20 degrees, for example (col. 9, lines 44-46). Further, Numata discloses that, as shown in Fig. 2, each angle α of the first center inclined sipe 21 and the second center inclined sipe 22 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably larger than each angle ϒ of the shoulder inclined groove 41 and the shoulder inclined sipe 42 (i.e. one of the widthwise groove) with respect to the tire axial direction (col. 11, lines 24-29). Numata discloses that, as shown in Fig. 2, in addition, the angle ϒ is preferably larger than the angle β (5 to 20 degrees) of each of the middle inclined groove 31 and the middle inclined sipe 32 with respect to the tire axial direction (col. 11, lines 33-36). In summary, Numata discloses that, as illustrated in Fig. 2, a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Numata to provide a maximum value of an angle formed by the widthwise .
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered. 
In response to applicant’s arguments in claim 1 that the second outer widthwise groove includes a bent portion and terminates in the shoulder land portion, as amended, it is persuasive. For further consideration, the new ground rejection based on the updated reference of Iwasaki (US 20140238567) is presented in this office action.
Regarding arguments in claim 8 that “at an outer-side in the tire widthwise direction with respect to the inflection point, the widthwise groove extends from the inflection point toward a side opposite to a tire normal rotation direction and outward in the tire widthwise direction and further extends toward a side in the tire normal rotation direction and outward in the tire widthwise direction and traverse a shoulder portion, configured so as the widthwise groove to have a curved convex shape curved toward a side opposite to the tire normal rotation direction, the shoulder land portion being a land portion including the tread end”, as amended, it is not persuasive. The updated rejection is rendered in this office action.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742